DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-3, 8-12, 14, 16 and 18-20 have been examined in this application. Claims 1, 8-9, 12, 14, 16 and 18 are amended. Claims 4-7, 13, 15, and 17 are cancelled. This is a Non-Final office action in response to Arguments and Amendments filed on 11/20/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2020 has been entered.

Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Claim Objections” section on page 9, the amended claims successfully address the claim objections. Therefore, the claim objections have been withdrawn.
In response to the “Claim Interpretation – 35 USC 112(f)” section on pages 9-10, the Applicant argues that the a person of ordinary skill in the art could reasonably discern from the claim language that the terms are not generic terms or black box recitations of structure or abstractions, but rather reference to a conventional device capable of performing the corresponding limitations. However, with respect to a “multiuser route generator” and “navigation device” these terms are generic placeholders and there is not sufficient structure in the claim limitation to perform the recited function and the generic placeholder are not preceded by structural modifiers. Furthermore, with respect to “multiuser route generator”, in the specification an example of the term is used to reference simple instructions to be executed, not a conventional device in paragraph [0050]. Please see 112(f) and 112(b) section in the office action below. 
In response to the “Claim Rejections 35 USC 112” section on page 10, there are still existing 112(b) issues. Please see 112(b) section in the office action below. 
In response to the “Claim Rejections – 35 USC 103” section on pages 11-12, the Applicant argues that the prior art does not disclose the amended claim language of “… wherein the predetermined list of waypoints includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration …”. This argument is  Minster et al. (US 2017/0267233 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a) In Claim 9, “a multiuser route generator configured to determine a multiuser route…” 
b) In Claims 9 and 16 “… the navigation devices navigating the respective users …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not provide structure to these claim limitation(s) 
a) Disparate examples are provided for a “multiuser route generator” including a computing device, an electronic circuit, an application server such as a cloud computing platform or instructions to be executed [0050] and it is unclear what the corresponding structure is supposed to be. See 112(b) rejection. 
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	b) A “navigation device” is interpreted to be a display device with a user interface ([0048]; Fig. 3)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “... a multiuser route generator configured to determine a multiuser route … the multiuser route generator is configured to perform …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description provides examples for these terms but the examples are widely varied so the bounds of these terms are unclear. A “multiuser route generator” is interpreted to be a processor with instructions/ algorithms for generating a route.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0033084 A1) in view of Minster et al. (US 2017/0267233 A1) in further view of Bruck et al. (Non-Patent Literature, “Minimizing CO2 Emissions in a Practical Daily Carpooling Problem) Baca et al. (US 2014/0222328 A1). 
As per Claim 1, Chen et al. discloses a computer-implemented method for determining a route for multiple users traveling to a common destination, the method comprising:
sending, by a first navigation device from a plurality of navigation devices associated respectively with a plurality of users, an invitation to other navigation devices from the plurality of navigation devices, the invitation being for joining a multiuser route to travel to said common destination ([0038, 0096] Service requests are sent using a mobile device of a passenger (first navigation device) to mobile devices of drivers (other navigation devices) requesting a ride to an end point (common destination)); 
in response to at least one of the other navigation devices accepting the invitation and generating, by a multiuser route generator, the multiuser route ([0038, 0096-0098]; Fig. 3A-3C Step 356 Driver accepts request on mobile device (other navigation device) and the route is re-generated using the dynamic routing engine 108 (multiuser route generator)), the multiuser route comprising one or more waypoints, a waypoint being a location to which at least two of the plurality of users travel independently or jointly, and travel to the common destination jointly thereafter ([0079, 0092]; Fig. 7F, Fig. 10C Start points and end points (waypoints) are locations that the plurality of users travel to independently or jointly and then on to other start and end points. For example, in Fig. 10C the users travel independently to start point 904B and then jointly to start point 900A), wherein generating the multiuser route comprises: 
receiving departure locations of the plurality of users respectively ([0007, 0039] Passenger origin locations and driver locations are received); 
([0050] Candidate points for start and end locations (waypoints) may be based on past service requests); and 
	
While Chen et al. discloses a predetermined list of waypoints including start and end locations Chen et al. does not disclose: wherein the predetermined list of waypoints includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration. 

However, Minster et al. teaches: a predetermined list of waypoints wherein the list includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration ([0030, 0033-0037, 0046-0047, 0052, 0055]; Fig. 1 Upon receiving ride requests, parking locations are identified from stored parking space data (predetermined list) that allows for parking for a set determined duration. For example, the parking location may be associated with a pickup request where the driver will need to wait prior to the pickup (one interpretation of user leaving a parked vehicle). Alternatively is may be associated with a passenger destination (second interpretation of a user leaving a parked vehicle)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Minster et al. with the motivation being to meet ridership demands and avoid traffic delays as detailed in Minster et al. [0014, 0034].

Furthermore, Chen et al. discloses: 
determining, from the list of waypoints, a first waypoint, wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter is reduced for the first and second user ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (first total of travel parameters) is reduced);  

While Chen et al. discloses determining waypoints in order to reduce total travel parameters Chen et al. does not disclose that this is performed by determining waypoints wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter lesser than a second total of travel parameters associated with the first user and the second user traveling from their respective departure points to the common destination independently

However, Bruck et al. teaches by determining waypoints in which the travel parameters associated users traveling to waypoints independently and jointly to the common destination thereafter is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently (p. 43, ¶ 1-3, p. 44, ¶ 5-8, Fig. 2, Distance of person 5 traveling to person 4 individually and then jointly together (first set of travel parameters) is compared to person 5 traveling separately from person 4 to the destination (second set of travel parameters). In the provided example, the first set of travel parameters is not less than the second set of travel parameters but the explanation teaches that if it were less distance (profitable) they would connect up and travel together (determine a waypoint)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Bruck et al. with the motivation being to facilitate efficient carpooling and minimize total CO2 emissions as detailed in Bruck et al. (p. 43, ¶ 4).

Furthermore, Chen et al. discloses: 
Page 2 of 13adding the first waypoint as an intermediate destination for the first user and the second user ([0092]; Fig. 7F, Fig. 10C Start point 904B is an intermediate destination for the driver 1000 (first user) and first passenger (second user))
considering the first user and the second user together, as a combined new-user with the first waypoint as the departure point of the combined new-user ([0070, 0079]; Fig. 6A Fig. 7F, Fig. 10C Additional start locations to pick up additional passengers may be added to active drivers that are in route. Therefore, the driver with the first passenger are considered a combined new-user); 
determining, from the list of waypoints, a second waypoint, wherein a third total of travel parameters associated with the combined new-user and a third user from the plurality of users, both, traveling from their respective departure points to the second waypoint independently and jointly to the common destination is reduced for combined new-user and the third user ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (third total of travel parameters) is reduced. Route determination to pick up another passenger may be performed while a passenger is in route. Therefore, a second waypoint is determined to minimize distance (third total of travel parameters) for the driver and first passenger (combined new-user) and the second passenger (third user));  

While Chen et al. discloses determining waypoints in order to reduce total travel parameters associated with the combined new-user and a third user Chen et al. does not disclose that this is performed by determining waypoints wherein a third total of travel parameters associated with the combined new-user and a third user from the plurality of users, both, traveling from their respective departure points to the second waypoint independently and jointly to the common destination thereafter is lesser than a fourth total of travel parameters associated with the combined new-user and the third user traveling from their respective departure points to the common destination independently. 

However, Bruck et al. teaches, in the cited sections above, this technique of determining a waypoint wherein a set of travel parameters associated with users traveling from their respective departure points to the waypoint independently and jointly to the common destination is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently. 
The motivation to combine Chen et al. and Bruck et al. is provided in the limitations above.

Furthermore, Chen et al. discloses: 
adding the second waypoint as another intermediate destination for the first user, the second user, and the third user ([0092]; Fig. 7F, Fig. 10C Start point 900A is an intermediate destination for the driver 1000 and first passenger (first user and second user) and second passenger (third user)); 
([0047-0048, 0079, 0092] Fig. 10C Navigation routes 1002C, 1004D and 1004E are determined for each user); and 
sending, by the multiuser route generator, the multiuser route ([0014, 0090, 0092]; Driver is provided with route data and both driver and passenger follow their respective routes) 

While Chen et al. discloses that the multiuser route is sent Chen et al. does not explicitly disclose that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user.

However, Baca et al. teaches: that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user ([0010, 0024-0028] Travel routes are sent to mobile devices (navigation devices of respective users) in order to navigate the users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include that the multiuser route is sent to the navigation devices of the respective user, the navigation devices navigating the respective users along the navigation routes for each user as detailed in Baca et al. with the motivation being to allow for the user to be notified of updated convergence points during travel and increase user convenience as detailed in Baca et al. ([0030]).

 Claim 2, Chen et al. discloses the computer-implemented method of claim 1, wherein the travel parameter is travel distance ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (travel parameters) is reduced).

As per Claim 3, Chen et al. discloses the computer-implemented method of claim 1, wherein the travel parameter is fuel consumption ([0013, 0047]). 

As per Claim 9, Chen et al. discloses a system comprising: 
a multiuser route generator configured to determine a multiuser route for multiple users traveling to a common destination, wherein the multiuser route generator is configured to perform ([0096-0098] Dynamic routing engine 108 (Multiuser route generator)): 
sending an invitation to a plurality of navigation devices, the invitation being for joining said multiuser route to travel to said common destination ([0038, 0096] Service requests are sent using a mobile device of a passenger (first navigation device) to mobile devices of drivers (other navigation devices) requesting a ride to an end point (common destination));
 in response to at least one of the navigation devices accepting the invitation,  generating the multiuser route ([0038, 0096-0098]; Fig. 3A-3C Step 356 Driver accepts request on mobile device (other navigation device) and the route is re-generated using the dynamic routing engine 108 (multiuser route generator)), the multiuser route comprising one or more waypoints, a waypoint being a location to which at least two of the plurality of users travel independently or jointly, and travel to the common destination jointly thereafter ([0079, 0092]; Fig. 7F, Fig. 10C Start points and end points (waypoints) are locations that the plurality of users travel to independently or jointly and then on to other start and end points. For example, in Fig. 10C the users travel independently to start point 904B and then jointly to start point 900A), wherein generating the multiuser route comprises: 
([0007, 0039] Passenger origin locations and driver locations are received); 
receiving one or more potential waypoints from the plurality of users to be added to a predetermined list of waypoints ([0050] Candidate points for start and end locations (waypoints) may be based on past service requests); and  

While Chen et al. discloses a predetermined list of waypoints including start and end locations Chen et al. does not disclose: wherein the predetermined list of waypoints includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration. 

However, Minster et al. teaches: a predetermined list of waypoints wherein the list includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration ([0030, 0033-0037, 0046-0047, 0052, 0055]; Fig. 1 Upon receiving ride requests, parking locations are identified from stored parking space data (predetermined list) that allows for parking for a set determined duration. For example, the parking location may be associated with a pickup request where the driver will need to wait prior to the pickup (one interpretation of user leaving a parked vehicle). Alternatively is may be associated with a passenger destination (second interpretation of a user leaving a parked vehicle)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Minster et al. Minster et al. [0014, 0034].

Furthermore, Chen et al. discloses: 
determining, from the list of waypoints, a first waypoint, wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter is reduced for the first and second user ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (first total of travel parameters) is reduced);  

While Chen et al. discloses determining waypoints in order to reduce total travel parameters Chen et al. does not disclose that this is performed by determining waypoints wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter lesser than a second total of travel parameters associated with the first user and the second user traveling from their respective departure points to the common destination independently

However, Bruck et al. teaches by determining waypoints in which the travel parameters associated users traveling to waypoints independently and jointly to the common destination thereafter is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently (p. 43, ¶ 1-3, p. 44, ¶ 5-8, Fig. 2, Distance of person 5 traveling to person 4 individually and then jointly together (first set of travel parameters) is compared to person 5 traveling separately from person 4 to the destination (second set of travel parameters). In the provided example, the first set of travel parameters is not less than the second set of travel parameters but the explanation teaches that if it were less distance (profitable) they would connect up and travel together (determine a waypoint)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Bruck et al. with the motivation being to facilitate efficient carpooling and minimize total CO2 emissions as detailed in Bruck et al. (p. 43, ¶ 4).

Furthermore, Chen et al. discloses: 
Page 2 of 13adding the first waypoint as an intermediate destination for the first user and the second user ([0092]; Fig. 7F, Fig. 10C Start point 904B is an intermediate destination for the driver 1000 (first user) and first passenger (second user))
considering the first user and the second user together, as a combined new-user with the first waypoint as the departure point of the combined new-user ([0070, 0079]; Fig. 6A Fig. 7F, Fig. 10C Additional start locations to pick up additional passengers may be added to active drivers that are in route. Therefore, the driver with the first passenger are considered a combined new-user); 
determining, from the list of waypoints, a second waypoint, wherein a third total of travel parameters associated with the combined new-user and a third user from the plurality of users, both, traveling from their respective departure points to the second waypoint independently and jointly to the common destination is reduced for combined new-user and the third user ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (third total of travel parameters) is reduced. Route determination to pick up another passenger may be performed while a passenger is in route. Therefore, a second waypoint is determined to minimize distance (third total of travel parameters) for the driver and first passenger (combined new-user) and the second passenger (third user));  

While Chen et al. discloses determining waypoints in order to reduce total travel parameters associated with the combined new-user and a third user Chen et al. does not disclose that this is performed by determining waypoints wherein a third total of travel parameters associated with the combined new-user and a third user from the plurality of users, both, traveling from their respective departure points to the second waypoint independently and jointly to the common destination thereafter is lesser than a fourth total of travel parameters associated with the combined new-user and the third user traveling from their respective departure points to the common destination independently. 

However, Bruck et al. teaches, in the cited sections above, this technique of determining a waypoint wherein a set of travel parameters associated with users traveling from their respective departure points to the waypoint independently and jointly to the common destination is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently. 
The motivation to combine Chen et al. and Bruck et al. is provided in the limitations above.

Furthermore, Chen et al. discloses: 
adding the second waypoint as another intermediate destination for the first user, the second user, and the third user ([0092]; Fig. 7F, Fig. 10C Start point 900A is an intermediate destination for the driver 1000 and first passenger (first user and second user) and second passenger (third user)); 
([0047-0048, 0079, 0092] Fig. 10C Navigation routes 1002C, 1004D and 1004E are determined for each user); and 
sending, by the multiuser route generator, the multiuser route ([0014, 0090, 0092]; Driver is provided with route data and both driver and passenger follow their respective routes) 

While Chen et al. discloses that the multiuser route is sent Chen et al. does not explicitly disclose that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user.

However, Baca et al. teaches: that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user ([0010, 0024-0028] Travel routes are sent to mobile devices (navigation devices of respective users) in order to navigate the users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include that the multiuser route is sent to the navigation devices of the respective user, the navigation devices navigating the respective users along the navigation routes for each user as detailed in Baca et al. with the motivation being to allow for the user to be notified of updated convergence points during travel and increase user convenience as detailed in Baca et al. ([0030]).

 Claim 10, Chen et al. discloses the system of claim 9, wherein the travel parameter is travel distance ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (travel parameters) is reduced).

As per Claim 11, Chen et al. discloses the system of claim 9, wherein the travel parameter is fuel consumption ([0013, 0047]).

As per Claim 12, Chen et al. discloses the system of claim 9, wherein the system further comprises: 
the navigation devices of the respective users comprising a first navigation device ([0038, 0096] Service requests are sent using a mobile device of a passenger (first navigation device)) configured to: 
 initiate the determination of the multiuser route in response to at least one of the other navigation devices accepting the invitation ([0038, 0096-0098] Route is re-generated based on driver accepting request on mobile device (other navigation device)).

As per Claim 16, Chen et al. discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing circuit to cause the processing circuit to Page 6 of 13determine a multiuser route for multiple users traveling to a common destination, the route determination comprising: 
sending, by a first navigation device from a plurality of navigation devices associated respectively with a plurality of users, an invitation to other navigation devices from the plurality of navigation devices, the invitation being for joining a multiuser route to travel to said common destination ([0038, 0096] Service requests are sent using a mobile device of a passenger (first navigation device) to mobile devices of drivers (other navigation devices) requesting a ride to an end point (common destination)); 
in response to at least one of the other navigation devices accepting the invitation and generating, by a multiuser route generator, the multiuser route ([0038, 0096-0098]; Fig. 3A-3C Step 356 Driver accepts request on mobile device (other navigation device) and the route is re-generated using the dynamic routing engine 108 (multiuser route generator)), the multiuser route comprising one or more waypoints, a waypoint being a location to which at least two of the plurality of users travel independently or jointly, and travel to the common destination jointly thereafter ([0079, 0092]; Fig. 7F, Fig. 10C Start points and end points (waypoints) are locations that the plurality of users travel to independently or jointly and then on to other start and end points. For example, in Fig. 10C the users travel independently to start point 904B and then jointly to start point 900A), wherein generating the multiuser route comprises: 
receiving departure locations of the plurality of users respectively ([0007, 0039] Passenger origin locations and driver locations are received); 
receiving one or more potential waypoints from the plurality of users to be added to a predetermined list of waypoints ([0050] Candidate points for start and end locations (waypoints) may be based on past service requests); and

While Chen et al. discloses a predetermined list of waypoints including start and end locations Chen et al. does not disclose: wherein the predetermined list of waypoints includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration. 

Minster et al. teaches: a predetermined list of waypoints wherein the list includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration ([0030, 0033-0037, 0046-0047, 0052, 0055]; Fig. 1 Upon receiving ride requests, parking locations are identified from stored parking space data (predetermined list) that allows for parking for a set determined duration. For example, the parking location may be associated with a pickup request where the driver will need to wait prior to the pickup (one interpretation of user leaving a parked vehicle). Alternatively is may be associated with a passenger destination (second interpretation of a user leaving a parked vehicle)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Minster et al. with the motivation being to meet ridership demands and avoid traffic delays as detailed in Minster et al. [0014, 0034].

Furthermore, Chen et al. discloses:  
determining, from the list of waypoints, a first waypoint, wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter is reduced for the first and second user ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (first total of travel parameters) is reduced);  

Chen et al. discloses determining waypoints in order to reduce total travel parameters Chen et al. does not disclose that this is performed by determining waypoints wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter lesser than a second total of travel parameters associated with the first user and the second user traveling from their respective departure points to the common destination independently

However, Bruck et al. teaches by determining waypoints in which the travel parameters associated users traveling to waypoints independently and jointly to the common destination thereafter is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently (p. 43, ¶ 1-3, p. 44, ¶ 5-8, Fig. 2, Distance of person 5 traveling to person 4 individually and then jointly together (first set of travel parameters) is compared to person 5 traveling separately from person 4 to the destination (second set of travel parameters). In the provided example, the first set of travel parameters is not less than the second set of travel parameters but the explanation teaches that if it were less distance (profitable) they would connect up and travel together (determine a waypoint)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Bruck et al. with the motivation being to facilitate efficient carpooling and minimize total CO2 emissions as detailed in Bruck et al. (p. 43, ¶ 4).

Furthermore, Chen et al. discloses: 
([0092]; Fig. 7F, Fig. 10C Start point 904B is an intermediate destination for the driver 1000 (first user) and first passenger (second user))
considering the first user and the second user together, as a combined new-user with the first waypoint as the departure point of the combined new-user ([0070, 0079]; Fig. 6A Fig. 7F, Fig. 10C Additional start locations to pick up additional passengers may be added to active drivers that are in route. Therefore, the driver with the first passenger are considered a combined new-user); 
determining, from the list of waypoints, a second waypoint, wherein a third total of travel parameters associated with the combined new-user and a third user from the plurality of users, both, traveling from their respective departure points to the second waypoint independently and jointly to the common destination is reduced for combined new-user and the third user ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (third total of travel parameters) is reduced. Route determination to pick up another passenger may be performed while a passenger is in route. Therefore, a second waypoint is determined to minimize distance (third total of travel parameters) for the driver and first passenger (combined new-user) and the second passenger (third user));  

While Chen et al. discloses determining waypoints in order to reduce total travel parameters associated with the combined new-user and a third user Chen et al. does not disclose that this is performed by determining waypoints wherein a third total of travel parameters associated with the combined new-user and a third user from the plurality of users, both, traveling from their respective departure points to the second waypoint independently and jointly to the common destination thereafter is lesser than a fourth total of travel parameters associated with the combined new-user and the third user traveling from their respective departure points to the common destination independently. 

However, Bruck et al. teaches, in the cited sections above, this technique of determining a waypoint wherein a set of travel parameters associated with users traveling from their respective departure points to the waypoint independently and jointly to the common destination is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently. 
The motivation to combine Chen et al. and Bruck et al. is provided in the limitations above.

Furthermore, Chen et al. discloses: 
adding the second waypoint as another intermediate destination for the first user, the second user, and the third user ([0092]; Fig. 7F, Fig. 10C Start point 900A is an intermediate destination for the driver 1000 and first passenger (first user and second user) and second passenger (third user)); 
determining navigation routes for the first user, the second user, and the third user, from their respective departure locations to one or more intermediate destinations added for each respective user, and to the common destination thereafter ([0047-0048, 0079, 0092] Fig. 10C Navigation routes 1002C, 1004D and 1004E are determined for each user); and 
sending, by the multiuser route generator, the multiuser route ([0014, 0090, 0092]; Driver is provided with route data and both driver and passenger follow their respective routes) 

While Chen et al. discloses that the multiuser route is sent Chen et al. does not explicitly disclose that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user.

However, Baca et al. teaches: that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user ([0010, 0024-0028] Travel routes are sent to mobile devices (navigation devices of respective users) in order to navigate the users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include that the multiuser route is sent to the navigation devices of the respective user, the navigation devices navigating the respective users along the navigation routes for each user as detailed in Baca et al. with the motivation being to allow for the user to be notified of updated convergence points during travel and increase user convenience as detailed in Baca et al. ([0030]).

As per Claim 19, Chen et al. discloses the computer program product of claim 16, wherein the travel parameter is one from a group of travel parameters comprising travel distance, travel time, and fuel consumption ([0013, 0047 0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance and fuel consumption (travel parameters) is reduced).

As per Claim 20, Chen et al. discloses the computer program product of claim 16, wherein the travel parameter is travel distance ([0079, 0081, 0083-0084, 0092]; Fig. 7F, Fig. 8, Fig. 9A, Fig. 10C Start and end points (waypoints) are determined so that the walking route distance and the driving route distance (travel parameters) is reduced).

Claims 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0033084 A1) in view of Minster et al. (US 2017/0267233 A1) in further view of Bruck et al. (Non-Patent Literature, “Minimizing CO2 Emissions in a Practical Daily Carpooling Problem) in further view of Baca et al. (US 2014/0222328 A1) in further view of Baek (KR 2017/0016737). 


As per Claim 8, Chen et al. discloses the computer-implemented method of claim 1, wherein determining the multiuser route further comprises: 

Chen et al. does not disclose: 
determining departure times for each of the plurality of users based on estimated travel time for each of the users to arrive at respective waypoints associated with each of the user from their respective departure locations, wherein the departure times are determined for an estimated arrival time of the users at the waypoints to be the same.

However, Baek teaches: 
determining departure times for each of the plurality of users based on estimated travel time for each of the users to arrive at respective waypoints associated with each of the user from their respective departure locations, wherein the departure times are determined for an estimated arrival time of the users at the waypoints to be the same ((p. 2, ¶4, p. 3, ¶7, p. 11, ¶2) Once the meeting place (waypoint) is selected, the estimated arrival and departure to the optimum meeting place of users is displayed. These times have been calculated based on the transportation time (travel time). The estimated departure time is a time for the departure of the user based on the expected arrival time of the user who is expected to arrive the latest (determined for estimated arrival of the users to be the same)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations, as detailed in Baek with the motivation being to avoid unnecessary waiting for any user. 

As per Claim 14, Chen et al. discloses the system of claim 9, wherein determining the multiuser route further comprises: 

Chen et al. does not disclose: 
determining departure times for each of the plurality of users based on estimated travel time for each of the users to arrive at respective waypoints associated with each of the user from their respective departure locations, wherein the departure times are determined for an estimated arrival time of the users at the waypoints to be the same.

However, Baek teaches: 
determining departure times for each of the plurality of users based on estimated travel time for each of the users to arrive at respective waypoints associated with each of the user from their respective departure locations, wherein the departure times are determined for an estimated arrival time of the users at the waypoints to be the same ((p. 2, ¶4, p. 3, ¶7, p. 11, ¶2) Once the meeting place (waypoint) is selected, the estimated arrival and departure to the optimum meeting place of users is displayed. These times have been calculated based on the transportation time (travel time). The estimated departure time is a time for the departure of the user based on the expected arrival time of the user who is expected to arrive the latest (determined for estimated arrival of the users to be the same)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations, as detailed in Baek with the motivation being to avoid unnecessary waiting for any user. 

As per Claim 18, Chen et al. discloses the computer program product of claim 16, wherein determining the multiuser route further comprises: 

Chen et al. does not disclose: 
determining departure times for each of the plurality of users based on estimated travel time for each of the users to arrive at respective waypoints associated with each of the user from their respective departure locations, wherein the departure times are determined for an estimated arrival time of the users at the waypoints to be the same.

However, Baek teaches: 
determining departure times for each of the plurality of users based on estimated travel time for each of the users to arrive at respective waypoints associated with each of the user from their respective departure locations, wherein the departure times are determined for an estimated arrival time of the users at the waypoints to be the same ((p. 2, ¶4, p. 3, ¶7, p. 11, ¶2) Once the meeting place (waypoint) is selected, the estimated arrival and departure to the optimum meeting place of users is displayed. These times have been calculated based on the transportation time (travel time). The estimated departure time is a time for the departure of the user based on the expected arrival time of the user who is expected to arrive the latest (determined for estimated arrival of the users to be the same)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations, as detailed in Baek with the motivation being to avoid unnecessary waiting for any user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619